 

PLACEMENT AGENT AGREEMENT

 

April 12, 2011

 

 

ViewTrade Securities, Inc.

7280 West Palmetto Park Rd., Suite 105

Boca Raton, FL 33433

 

Dear Sirs:

The undersigned, Ecologic Transportation, Inc., a Nevada corporation (the
"Company"), hereby agrees with ViewTrade Securities, Inc. ("ViewTrade” or
"Placement Agent") as follows:


1.         BEST EFFORTS OFFERING.   THE COMPANY HEREBY ENGAGES VIEWTRADE TO ACT
AS ITS EXCLUSIVE AGENT TO SELL UP TO $2,000,000 OF THE COMPANY'S SENIOR
CONVERTIBLE NOTES AT A CONVERSION PRICE TO BE DETERMINED BETWEEN THE COMPANY AND
THE PLACEMENT AGENT (THE “OFFERING”).  UPON SIGNING THIS AGREEMENT THE COMPANY
WILL PAY VIEWTRADE A FEE OF $15,000.00 THE OFFERING IS TO BE DONE ON A “BEST
EFFORTS” BASIS.   THE OFFERING SHALL BE OFFERED ONLY TO "ACCREDITED INVESTORS,"
AS SUCH TERM IS DEFINED UNDER RULE 501 (A) OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) WITHOUT REGISTRATION PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY REGULATION D UNDER THE ACT.


2.         SENIOR CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT.   THE COMPANY WILL
ASSIST AND  PREPARE A SENIOR CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT AND
OFFERING DOCUMENT COVERING THE PROPOSED OFFERING (THE “NOTES”) WHICH SHALL MEET
THE ANTI-FRAUD AND OTHER REQUIREMENTS OF THE FEDERAL AND STATE SECURITIES LAWS. 
THE NOTES SHALL BE IN A FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
VIEWTRADE.  THE COMPANY AGREES THAT IT SHALL MODIFY OR SUPPLEMENT THE NOTES
DURING THE COURSE OF THE OFFERING TO INSURE THAT THE NOTES DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE.  VIEWTRADE AGREES THAT IT
WILL NOT MAKE ANY USE OF THE NOTES OTHER THAN FOR PURPOSES OF IMPLEMENTING THIS
AGREEMENT, NOR WILL IT OR ANY OF ITS AGENTS, EMPLOYEES OR PARTICIPATING
SOLICITING BROKERS OR DEALERS USE THE SAME OR DO ANY OTHER ACT OR THING IN THE
COURSE OF THE OFFERING OR SALE HEREUNDER WHICH WOULD CONSTITUTE A VIOLATION OF
THE ACT, THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE "1934 ACT") OR ANY
STATE "BLUE SKY" LAWS OR REGULATIONS APPLICABLE TO THIS OFFERING.

3.         Compensation; Non-Accountable Expense Allowance.   ViewTrade will be
paid at each closing of the Offering a commission of ten percent (10%) of the
aggregate subscription price of the Notes to be closed.   ViewTrade will receive
a non-accountable expense allowance of three percent (3%) of all subscriptions. 
ViewTrade shall also receive common stock purchase warrants (the “Placement
Agent Warrants”) in an amount equal to fifteen percent (15%) of all Securities
sold pursuant to the Offering.  The Placement Agent Warrants shall have a
cashless exercise provision and standard weighted average anti-dilution
protection subject to certain carve-outs described in the Warrant Agreement
including anti-dilution protection for issuances that are below the then warrant
exercise price.  The Company shall set aside and at all times have available a
sufficient number of shares of its Common Stock to be issued upon the exercise
of the Placement Agent Warrants. With respect to the shares of Common Stock
issuable upon exercise of the Placement Agent Warrants, ViewTrade shall have the
same registration rights that the Purchasers have under the Registration Rights
Agreement between the Company and the Purchasers in connection with the
Offering, as if such shares were “Registrable Securities” covered by such
Registration Rights Agreement.

 

--------------------------------------------------------------------------------

 

 


 


4.         FURTHER REPRESENTATIONS AND AGREEMENTS OF THE COMPANY.   THE COMPANY
FURTHER REPRESENTS AND AGREES THAT (I) IT IS AUTHORIZED TO ENTER INTO THIS
AGREEMENT AND TO CARRY OUT THE OFFERING CONTEMPLATED HEREUNDER AND THIS
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, (II) THE COMPANY WILL MAKE ITSELF
REASONABLY AVAILABLE TO VIEWTRADE, ITS AGENTS, AUDITORS, COUNSEL, OFFICERS AND
DIRECTORS TO DISCUSS WITH VIEWTRADE ANY ASPECT OF THE COMPANY OR ITS BUSINESS
WHICH VIEWTRADE REASONABLY MAY DEEM RELEVANT, (III) THE COMPANY WILL DELIVER TO
VIEWTRADE AT EACH CLOSING OF THE OFFERING: (A) A CERTIFICATE OF EACH OF THE
COMPANY'S PRESIDENT AND TREASURER TO THE EFFECT THAT THE NOTE DOES NOT CONTAIN
ANY UNTRUE STATEMENT OF MATERIAL FACT OR FAIL TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, AND ALL
NECESSARY CORPORATE APPROVALS HAVE BEEN OBTAINED TO ENABLE THE COMPANY TO
DELIVER THE NOTE IN ACCORDANCE WITH THE TERMS OF THE OFFERING , AND (IV) AT OR
PRIOR TO ANY CLOSING, THE COMPANY WILL FURNISH TO VIEWTRADE ANY DOCUMENTS,
CERTIFICATES AND OPINIONS, CONTAINING SUCH REPRESENTATIONS, WARRANTIES,
COVENANTS, AGREEMENTS AND INFORMATION AS VIEWTRADE MAY REASONABLY REQUEST.


5.         FURTHER AGREEMENTS OF VIEWTRADE.   VIEWTRADE WILL COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS IN CONNECTION WITH THE SALE OF THE NOTES.


6.         INDEMNIFICATION.   THE COMPANY AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THE PLACEMENT AGENT, ITS AGENTS, MANAGERS, MEMBERS, REPRESENTATIVES,
GUARANTORS, SURETIES AND EACH PERSON WHO CONTROLS THE PLACEMENT AGENT WITHIN THE
MEANING OF EITHER SECTION 15 OF THE ACT OR SECTION 20 OF THE SECURITIES EXCHANGE
ACT OF 1934 ("INDEMNIFIED PERSONS") FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES, JOINT OR SEVERAL, (INCLUDING REASONABLE LEGAL
OR OTHER EXPENSES INCURRED BY EACH SUCH PERSON IN CONNECTION WITH DEFENDING OR
INVESTIGATING ANY SUCH CLAIMS OR LIABILITIES, WHETHER OR NOT RESULTING IN ANY
LIABILITY TO SUCH INDEMNIFIED PERSONS) WHICH THEY OR ANY OF THEM MAY INCUR UNDER
THE ACT, OR ANY STATE SECURITIES LAW AND THE RULES AND REGULATIONS OR THE RULES
AND REGULATIONS UNDER ANY STATE SECURITIES LAWS OR ANY OTHER STATUTE OR AT
COMMON LAW OR OTHERWISE AND TO REIMBURSE SUCH INDEMNIFIED PERSONS FOR ANY LEGAL
OR OTHER EXPENSE (INCLUDING THE COST OF ANY INVESTIGATION AND PREPARATION)
INCURRED BY ANY OF THEM IN CONNECTION WITH ANY LITIGATION, WHETHER OR NOT
RESULTING IN ANY LIABILITY, BUT ONLY INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE OFFERING DOCUMENTS
OR ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY AUTHORIZED SALES LITERATURE OR ANY
APPLICATION OR OTHER DOCUMENT FILED WITH THE COMMISSION OR IN ANY STATE OR OTHER
JURISDICTION IN ORDER TO QUALIFY THE UNITS UNDER THE SECURITIES LAWS THEREOF, OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, ALL
AS OF THE DATE OF THE OFFERING DOCUMENTS OR SUCH AMENDMENT OR SUPPLEMENT, AS THE
CASE MAY BE, OR ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN THE OFFERING DOCUMENTS (AS AMENDED OR SUPPLEMENTED) OR OTHER
DOCUMENT, OR THE FAILURE TO COMPLY WITH THE SECURITY REGISTRATION REQUIREMENT OF
THE ACT OR ANY APPLICABLE STATE LAW; PROVIDED, HOWEVER, THAT THE INDEMNITY
AGREEMENT SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LITIGATION
IF SUCH SETTLEMENTS ARE EFFECTED WITHOUT THE CONSENT OF THE COMPANY, NOR SHALL
IT APPLY TO ANY INDEMNIFIED PERSONS IN RESPECT OF ANY SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR ACTIONS ARISING OUT OF OR BASED UPON ANY SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT, OR ANY SUCH OMISSION OR ALLEGED OMISSION,
IF SUCH STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON INFORMATION FURNISHED IN
WRITING TO THE COMPANY BY ANY INDEMNIFIED

 

--------------------------------------------------------------------------------

 

 


PERSONS SPECIFICALLY FOR USE IN CONNECTION WITH THE PREPARATION OF THE OFFERING
DOCUMENTS OR ANY SUCH AMENDMENT OR SUPPLEMENT THERETO.  THIS INDEMNITY AGREEMENT
IS IN ADDITION TO ANY OTHER LIABILITY THAT THE COMPANY MAY OTHERWISE HAVE TO THE
INDEMNIFIED PERSONS.

The Indemnified Persons agree to notify the Company promptly of the commencement
of any litigation or proceeding against the Indemnified Persons, of which it may
be advised, in connection with the offer and sale of any of the Units of the
Company, and to furnish to the Company at its request copies of all pleadings
therein and permit the Company to be an observer therein and apprise it of all
the developments therein.  In case of commencement of any action in which
indemnity may be sought from the Company on account of the indemnity agreement,
the Indemnified Persons within ten (10) days after the receipt of written notice
of the commencement of any action against the Indemnified Persons shall notify
the Company in writing of the commencement thereof.  The failure to notify the
indemnifying party shall not relieve it of any liability that it may have to an
Indemnified Party, except to the extent that the indemnifying party did not
otherwise have knowledge of the commencement of the action and the indemnifying
party’s ability to defend against the action was prejudiced by such failure. 
Such failure shall not relieve the indemnifying party from any other liability
that it may have to the Indemnified Party.  In case any such action shall be
brought against the Indemnified Persons of which the Indemnified Persons shall
have notified the Company of the commencement thereof, the Company shall be
entitled to participate in (and to the extent that it shall wish, to direct) the
defense thereto at its own expense, but such defense shall be conducted by
counsel of recognized standing and reasonably satisfactory to the Indemnified
Persons in such litigation.  After notice that the Company elects to direct the
defense, the Company will not be liable for any legal or other expenses incurred
by the Indemnified Persons without the prior written consent of the Company. 
The Company shall not be liable for amounts paid in settlement of any litigation
if such settlement was effected without its consent.

 

The Placement Agent agrees to indemnify and hold harmless the Company, its
agents, officers, directors, representatives, guarantors, sureties and each
person who controls the Company within the meaning of either Section 15 of the
Act or Section 20 of the Securities Exchange Act of 1934 (“Indemnified Persons”)
from and against any and all losses, claims, damages, liabilities or expenses,
joint or several, (including reasonable legal or other expenses incurred by each
such person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person) which
they or any of them may incur under the Act, or any state securities law and the
Rules and Regulations or the rules and regulations under any state securities
laws or any other statute or at common law or otherwise and to reimburse persons
indemnified as above for any legal or other expense (including the cost of any
investigation and preparation) incurred by any of them in connection with any
litigation, whether or not resulting in any liability, but only insofar as such
losses, claims, damages, liabilities and litigation arise out of or are based
upon any statement in or omission from the Offering Documents or any amendment
or supplement thereto, or any application or other document filed with the
Commission or in any state or other jurisdiction in order to qualify the Units
under the securities laws thereof, or any information furnished, if such
statements or omissions were made in reliance upon information furnished in
writing to the Company by the Placement Agent or on its behalf specifically for
use in connection with the preparation of the Offering Documents or amendment or
supplement thereto or application or document filed.  This indemnity agreement
is in addition to any other liability which the Placement Agent may otherwise
have to the Company and other indemnified persons.

 

The Company and other Indemnified Persons agree to notify the Placement Agent
promptly of commencement of any litigation or proceedings against the Placement
Agent or other Indemnified Persons, in connection with the offer and sale of any
of the Units and to furnish to the Placement Agent, at its request, copies of
all pleadings therein and permit the Placement Agent to be an observer therein
and apprise the Placement Agent of all developments therein, all at the
Company's expense.  In case of commencement of any action in which indemnity may
be sought from the Placement Agent on account of the indemnity agreement, the
Company or other Indemnified Persons shall notify the Placement Agent of the
commencement thereof in writing within ten (10) days after the receipt of
written notice of the commencement of any action against the Company or against
any other person indemnified, shall notify the Placement Agent in writing of
such notification.  The failure to notify the indemnifying party shall not
relieve it of any liability that it may have to an Indemnified Party, except to
the extent that the indemnifying party did not otherwise have knowledge of the
commencement of the action and the indemnifying party’s ability to defend
against the action was prejudiced by such failure.  Such failure shall not
relieve the indemnifying party from any other liability that it may have to the
Indemnified Party.  In case any such action shall be brought against the Company
or any other person indemnified of which the Company shall have notified the
Placement Agent of the commencement thereof, the Placement Agent shall be
entitled to participate in (and to the extent that it shall wish, to direct) the
defense thereto at its own expense, but such defense shall be conducted by
counsel of recognized standing and reasonably satisfactory to the Company or
other persons indemnified in such litigation.  After notice that the Placement
Agent elects to direct the defense, the Placement Agent will not be liable for
any legal or other expenses incurred by the indemnified party without the prior
written consent of the Placement Agent.  The Placement Agent shall not be liable
for amounts paid in settlement of any litigation if such settlement was effected
without its consent.

 

--------------------------------------------------------------------------------

 

 

 

The Company agrees to indemnify Sub Placement Agents and Selected Dealers, if
any, and there agents, officers, directors, representatives, guarantors and
sureties on substantially the same terms and conditions as it indemnifies the
Placement Agent and Indemnified Persons provided that each such Sub Placement
Agent or Selected Dealer agrees in writing with the Placement Agent to indemnify
the Company and its agents, officers, directors, representatives, guarantors and
sureties on substantially the same terms and conditions as the Placement Agent
indemnifies the Company The Company hereby authorizes the Placement Agent to
enter into agreements with Sub Placement Agents and Selected Dealers providing
for such indemnity by the Company.

 


7.         MISCELLANEOUS. 


(A)        GOVERNING LAW.  THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES.


(B)        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(C)        NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN PURSUANT TO THIS
AGREEMENT, SUCH NOTICE SHALL BE IN WRITING AND SHALL EITHER BE (I) MAILED BY
FIRST CLASS MAIL, POSTAGE, PREPAID, ADDRESSED (A) IF TO VIEWTRADE, AT THE
ADDRESS SET FORTH AT THE HEAD OF THIS AGREEMENT; AND (B) IF TO THE COMPANY,
ECOLOGIC TRANSPORTATION, INC., 1327 OCEAN AVENUE, SUITE B SANTA MONICA, CA 90401
OR (II) DELIVERED PERSONALLY OR BY EXPRESS COURIER.  THE NOTICE SHALL BE DEEMED
GIVEN, IF SENT BY MAIL, ON THE THIRD DAY AFTER DEPOSIT IN A UNITED STATES POST
OFFICE RECEPTACLE, OR IF DELIVERED PERSONALLY OR BY EXPRESS COURIER, THEN UPON
RECEIPT.

 


 

 

--------------------------------------------------------------------------------

 

 


(D)        AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR WAIVED,
EXCEPT IN A WRITING SIGNED BY ALL OF THE PARTIES HERETO.

If the foregoing correctly sets forth the understanding between ViewTrade and
the Company, please so indicate in the space provided below for that purpose
whereupon this letter shall constitute a binding agreement between us.

 

Very truly yours,

 

 

Ecologic Transportation, Inc.

 

 

 

By:  __/s/ William N Plamondon III___ 

        William N Plamondon III CEO

 

 

Confirmed and Agreed To:

 

 

ViewTrade Securities, Inc.

 

 

By:       /s/ Brian Herman                                             

      Brian Herman

 

 

 

--------------------------------------------------------------------------------

 